Citation Nr: 1212490	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-10 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected PTSD and hypertension.

3.  Entitlement to an effective date earlier than April 21, 2006 for eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35 and permanent total status.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied the benefit sought on appeal.

In his February 2008 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veterans Law Judge (VLJ) of the Board at his local VA office.  However, in April 2008, before the Veteran could be scheduled for a hearing, he indicated in a hearing response form that he no longer wanted to be scheduled for a hearing.  Therefore, the Board considers the Veteran's request for a hearing before a Board VLJ to be withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

The issues of entitlement to service connection for hypertension, including as secondary to service-connected PTSD and service connection for erectile dysfunction, including as secondary to service-connected PTSD and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.







FINDINGS OF FACT

1.  A May 2004 rating decision that denied the Veteran's claim for eligibility for DEA benefits is final; the Veteran's claim for a permanent total rating was received on April 21, 2006. 

2.  It was not factually ascertainable that the Veteran's total disability was permanent in nature between May 2004 and April 2006; the assigned effective date for the Veteran's permanent and total rating is April 21, 2006 so basic eligibility to DEA benefits was met on such date.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 21, 2006 for eligibility to DEA under 38 U.S.C. Chapter 35 and permanent total status have not been met.  38 U.S.C.A. §§ 3500, 3501, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.340, 3.341, 3.400, 3.807, 21.3021 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In May 2006 and August 2006 VCAA letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The VCAA letters advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The Veteran's earlier effective date claim was last adjudicated in a June 2009 supplemental statement of the case.  The Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records and VA treatment records.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, setting forth his contentions in several statements.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  

II.  Earlier Effective Date Claim

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  The effective date for an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

Applicable law provides that under Chapter 35 of Title 38 of the United States Code, DEA benefits may be paid to a child or a spouse or surviving spouse of a veteran who meets certain basic eligibility requirements.  Basic eligibility for DEA exists if a veteran has a permanent total service-connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.807(a), 21.3021 (2011).  A total disability may be assigned where the veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341 (2011).  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b) (2011).

Service connection has been in effect for PTSD, since May 1999; for irritable bowel syndrome, associate with PTSD, since April 2006; and for Malaria, since April 1972.  The Veteran filed a claim for an increased disability rating for service-connected PTSD in March 2002.  His disability rating was subsequently increased from 10 percent to 30 percent in an August 2002 rating decision.  The Veteran expressed disagreement with the 30 percent disability rating in a statement dated in May 2003, within the appellate period of the rating decision.  In a July 2003 rating decision, the RO continued the Veteran's 30 percent disability rating for his PTSD and denied a claim for entitlement to a TDIU.  The Veteran again expressed dissatisfaction with the July 2003 rating decision in statements dated in December 2003 and March 2004, again within the appellate period.  Subsequently, in a May 2004 rating decision, the RO increased the Veteran's disability rating for service-connected PTSD to 70 percent, effective December 5, 2003 and granted his TDIU claim, also effective December 5, 2003.  The RO additionally denied the Veteran's claim for eligibility for DEA benefits on the grounds that his total disability rating had not been shown to be permanent in nature.  The Veteran was provided notice of the May 2004 rating action in a letter dated in June 2004 which also apprised him of his appellate rights.  The Veteran then filed a notice of disagreement in July 2004 with respect to the effective date of the award of an increased evaluation for his PTSD and the award of TDIU.  The Veteran contended that the proper effective date should be May 8, 2003.  In a February 2005 rating decision, the RO found that clear and unmistakable error was made in the December 2003 rating decision and assigned the Veteran an effective date of March 26, 2002 for both his PTSD and TDIU claims, as his claim had effectively continued on appeal since the first August 2002 rating decision.  As an earlier effective date was granted (even earlier than the requested date), the RO noted that the current rating action constituted a complete grant of the benefits sought on appeal.  The Veteran was provided notice of the February 2005 rating action in a letter dated in March 2005 and he was nevertheless apprised of his appellate rights in the attached VA Form 4107.   

In a claim dated April 21, 2006, the Veteran contended that because of his age and pursuant to 38 C.F.R. § 3.327 (b), which provides that no periodic future examination will be requested in cases of veterans over 55 years of age, except in unusual circumstances, that his disability should be declared permanent and total and that his dependent child should thus be entitled to DEA benefits as of the effective date of this TDIU rating.  The RO subsequently granted the claim for eligibility for DEA benefits in a November 2006 rating decision, effective April 21, 2006, the date of the Veteran's most recent claim.

The Veteran's claim for a permanent total rating with an effective date of March 26, 2002 was received on April 21, 2006.  The May 2004 rating decision is final as the Veteran did not appeal the denial of DEA benefits therein.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  No new relevant evidence was generated during the period after the May 2004 rating decision and the RO's receipt of the Veteran's new claim in April 2006.  The RO found the Veteran to be permanently and totally disabled as a result of his service-connected disabilities effective as of April 21, 2006 based on May 2006 and September 2006 medical evidence.  There is no factually ascertainable evidence showing permanent total disability between May 2004 and April 2006.  DEA benefits are derivative of an award of total service connected disability, permanent in nature.  Accordingly, basic eligibility to DEA benefits can be no earlier than the effective date of the Veteran's permanent total disability rating.  Thus, the assigned effective date of April 21, 2006 for the permanent and total rating and eligibility to DEA benefits is proper. 


ORDER

Entitlement to an effective date earlier than April 21, 2006 for eligibility to DEA under 38 U.S.C. Chapter 35 and permanent total status is denied.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's hypertension and erectile dysfunction claims.

In the April 2006 claim, the Veteran contended that he was seeking service connection for the claimed disabilities "as service-connected, aggravated and secondary to PTSD."  The Veteran served from June 1969 to April 1971.  The Veteran submitted a Record of Induction dated in April 1969 which noted "high blood pressure-nervous disposition."  Service treatment records show the Veteran reported many positive responses on the induction Report of Medical History including one to the question of whether he ever had or had now "high or low blood pressure."  Ultimately, however, the only defect noted on the Report of Medical Examination was asthma.  

The Veteran underwent a VA examination in September 2006.  The VA examiner noted that the Veteran had been treated for anxiety and irritable bowel syndrome soon after his separation from active service in 1971.  He was subsequently evaluated at the Miami VA Medical Center (VAMC) in 1997, at which time he was found to have a blood pressure of 140/85 mmHg.  He was found to have elevated blood pressure in the 140-150 range on subsequent evaluations.  Various subsequent visits showed similarly elevated blood pressure in 2003 and 2004.  He was again found to have elevated blood pressure of 157/96 mmHg at a subsequent April 2005 visit to the Miami VAMC emergency room.  He was seen yet again at the emergency room in May 2006, at which time he was found to have significant bradycardia.  The Veteran later underwent an echocardiogram in September 2006.  Findings revealed moderate aortic stenosis, and mild aortic regurgitation.  His left ventricular function appeared to be adequate, as was his left ventricular size.  

Upon examination of the Veteran, the examiner noted that his blood pressure was measure at 150/90 mmHg in the right arm in a sitting position, and was measured at 155/90 mmHg in the left arm in a sitting position and in both arms in a standing position.  Supine blood pressures were 135/85 mmHg in the right arm and 145/90 mmHg in the left arm.  The Veteran's heart showed bradycardia with a pulse rate at 50.  A systolic murmur was audible over the precordium primarily along the left sternal border, with radiation to the infraclavicular and supraclavicular regions.  No diastolic murmur was detected.  Extremities showed femoral popliteal pulses, and dorsal pedal pulses to be excellent bilaterally.  Posterior tibial pulses were no palpated.  An abdominal examination revealed the abdomen to be obese.  All other findings were normal.  After providing the aforementioned diagnosis, the examiner provided the opinion that it was less likely than not that the Veteran's hypertension and heart disease were caused by PTSD.  The examiner rationalized the opinion by maintaining that medical literature and cardiovascular textbooks do no list PTSD as an etiology of hypertension or heart disease.  

Significantly, the VA examiner did not address whether the Veteran's hypertension had any relationship to service and he did not provide an opinion as to whether the Veteran's hypertension was aggravated by his PTSD.  Also, the VA examiner indicated that the "medical literature and cardiovascular textbooks" did not list PTSD as an etiology of hypertension.  The Board, however, acknowledges that in April 2006, the Veteran submitted treatise information from the "National Center for PTSD" that noted that there was now research that strongly suggested that there was a connection between those suffering from PTSD and cardiovascular systems.  It was indicated that the current findings showed that the experience of trauma caused neurochemical changes in the brain and that these changes could have effects on the health such as placing the individual at risk for hypertension.   

The record additionally contains letters from a VA Advanced Registered Nurse Practitioner (ARNP) dated in May 2006 and April 2008 in which she indicated that the Veteran had been a long-time patient of hers.  She then provided the opinion that that it was more likely than not that the anxiety and stress associated with the Veteran's PTSD had helped to "bring on" his hypertension.  She noted that he was suffering daily with nightmares and flashbacks that continued to bother him despite his medications.  This continued anxiety would put a constant level of pressure on his body that eventually must show up in his health conditions, including resulting in hypertension.  Significantly, the nurse's opinion was not based on a review of the Veteran's claims file.  Indeed, the opinion provided suggests that the Veteran's PTSD preexisted the hypertension which does not account for the report of a history of high blood pressure at the Veteran's induction physical.  

The above medical opinions contain deficiencies.  The Board finds that the Veteran should be afforded another VA examination with nexus opinion.  In addition, as the Veteran indicated in a May 2006 VA Form 21-4142 that he currently received treatment through the Miami VA Healthcare System, records dated from July 2005 should be obtained.  Also, the Board recognizes that a September 2006 VA genitourinary examiner provided the opinion that he believed that it was more likely than not that the Veteran had an underlying vascular disease which contributed to his erectile dysfunction and that this was likely a result of hypertension and less likely due to PTSD.  In May 2006 and April 2008 letters, the Veteran's treating VA ARNP also provided the opinion that the Veteran's antihypertensive medications, which were also taken to help him sleep better, had the side effect of decreasing libido.  Accordingly, the erectile dysfunction claim is inextricably intertwined with the hypertension claim, and the Board defers disposition on this issue pending the outcome of the hypertension claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Miami VA Healthcare System dating from July 2005 pertaining to any treatment the Veteran received for his hypertension.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  The Veteran should be afforded an appropriate VA examination to determine the nature of his hypertension and to provide an opinion on the possible relationship between his hypertension and service and service connected PTSD.  The Veteran's claims file should be made available to and reviewed by the examiner, including the September 2006 VA heart examination report and the May 2006 and April 2008 letters from the VA ARNP.  All indicated tests should be performed and reported in detail.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

a.  The examiner should opine as to whether the Veteran clearly and unmistakably entered service with preexisting hypertension.  If yes, provide an opinion as to whether the preexisting hypertension clearly and unmistakably WAS NOT aggravated by such service.  

If hypertension DID NOT clearly and unmistakably preexist service, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hypertension is etiologically related to the Veteran's service. 

If the examiner is unable to provide the requested opinion without a resort to speculation, then explain why this is so.

b.  The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service connected PTSD (i.) caused or (ii.) aggravated (permanently worsened the underlying disorder beyond its normal progress) his hypertension.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.  The examiner must address the theory that anxiety and stress from PTSD caused hypertension or caused a permanent worsening of the hypertension.  In this regard, the examiner's attention is directed to the Veteran's submission of an article from the National Center for PTSD in April 2006 that addresses this topic.

If the examiner is unable to provide the requested opinion without a resort to speculation, then explain why this is so.

3.  Thereafter, readjudicate the hypertension and erectile dysfunction claims.  If the benefits sought on appeal remain denied, the veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


